our extraordinary intervention is warranted as they have an adequate
                      legal remedy in the form of an appeal from the final judgment in the
                      garnishee proceeding.' NRS 34.160; NRS 34.330; NRS 31.460; Pan v.
                      Eighth Judicial Dist. Court, 120 Nev. 222, 224-25, 228, 88 P.3d 840, 841,
                      844 (2004) (holding that an appeal is generally an adequate legal remedy
                      precluding writ relief and that writ relief is not available to correct an
                      untimely appeal); Frank Settelmeyer & Sons, Inc. v. Smith & Harmer,
                      Ltd., 124 Nev. 1206, 1214, 197 P.3d 1051, 1057 (2008) (explaining that "a
                      judgment in favor of or against the garnishee defendant constitutes the
                      final judgment in the garnishee proceeding, which may be appealed by an
                      aggrieved party under. NRAP 3A(a) and (b)(1)"); NRAP 21(b)(1).
                      Accordingly, we
                                  ORDER the petition DENIED.



                                                                         J.



                                                                                          J.
                      Gibbons



                      cc: Hon. Connie J. Steinheimer, District Judge
                           Clifton J. Young
                           Fahrendorf, Viloria, Oliphant & Oster, LLP
                           Doyle Law Office, PLLC
                           Washoe District Court Clerk

                            'While petitioners titled their petition a "petition for writ of
                      mandamus or prohibition & protective notice of appeal," notices of appeal
                      must be filed in the district court. NRAP 3(a)(1).


SUPREME COURT
        OF
     NEVADA
                                                          2
(0) 1947A    ce/Plm